Citation Nr: 0913250	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-07 160	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter

ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
January 1954.  He died in July 2005.  The appellant is his 
widow (surviving spouse).  She appealed to the Board of 
Veterans' Appeals (Board) from a February 2006 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In support of her claims, the Appellant and her daughter 
testified at a hearing at the RO in July 2008 before the 
undersigned Veterans Law Judge (VLJ) of the Board, also 
commonly referred to as a Travel Board hearing.  During the 
hearing the Appellant submitted additional evidence in 
support of her claims and waived her right to have the RO 
initially consider this additional evidence.  
38 C.F.R. §§ 20.800, 20.1304(c) (2008).


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2005.  The death certificate 
lists the causes of his death as diabetes mellitus, coronary 
artery disease and hypertension.

2.  At the time of his death, the Veteran had had a 100 
percent rating effectively since September 29, 1995, for his 
service-connected bilateral eye disability - compression, 
nerve, right optic tract and optic chiasm, by meningeal 
adhesions, with field defect right and left eyes, upper half.

3.  Also at the time of his death, the Veteran had been 
receiving special monthly compensation (SMC) effectively 
since September 29, 1995, on account of blindness in both 
eyes from this service-connected disability rendering him so 
helpless as to have needed the regular aid and attendance of 
another person.



3.  There is no evidence of diabetes mellitus, coronary 
artery disease or hypertension (i.e., the causes of the 
veteran's death) during his military service or for many 
years after his discharge, and there is no medical nexus 
evidence otherwise linking these terminal conditions to his 
military service.

4.  As well, there is no competent evidence of record that 
his service-connected bilateral eye disability was either a 
principal or contributory cause of his death.

5.  As for. § 1318 claim, the Veteran was not rated totally 
disabled for 10 continuous years immediately preceding his 
death, was not totally disabled from date of his discharge 
for a period of not less than 5 years immediately preceding 
his death, and was not a former prisoner of war (POW).

6.  Also concerning the § 1318 claim, the Veteran was not 
"entitled to receive" total disability compensation by way 
of the eight possible exceptions listed in 38 C.F.R § 
3.22(b).


CONCLUSIONS OF LAW

1.  The Veteran's death is not attributable to a disability 
incurred in or aggravated by his military service or one that 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1310, 5107 (West 
2007); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.303, 3.307, 
3.309, 3.312 (2008).

2.  The criteria are not met for DIC pursuant to 38 U.S.C.A. 
§ 1318 (West 2007) and 38 C.F.R. § 3.22 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

With regards to the claim of entitlement to DIC pursuant to 
38 U.S.C.A. § 1318, the provisions of the Veterans Claims 
Assistance Act (VCAA) have no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002); VAOGCPREC 5-2004 
(June 23, 2004).

With regards to the cause-of-death claim, review of the 
claims file reveals compliance with the VCAA.  That is, by 
way of a letter dated in September 2005, the RO advised the 
Appellant of the evidence needed to substantiate this claim 
and explained what evidence VA was obligated to obtain or to 
assist her in obtaining and what information or evidence she 
was responsible for providing.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 
373- 74 (2002).  For a claim, as here, pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that she 
submit any evidence in her possession that might substantiate 
the claim.  See 73 FR 23353 (Apr. 30, 2008).  

It further deserves mentioning that the RO issued that 
September 2005 VCAA notice letter before initially 
adjudicating the Appellant's claim in the February 2006 
decision at issue in this appeal, the preferred sequence.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Thus, the Board finds that the RO has provided all 
required VCAA notice.



In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
did not send a Dingess letter in this case.  Nevertheless, 
since the Board concludes below that the preponderance of the 
evidence is against granting service connection for cause of 
death, as well as her entitlement to DIC pursuant to 38 
U.S.C.A. § 1318, any question concerning any downstream 
elements of these claims is ultimately moot.  So not 
receiving this additional notice is inconsequential and, 
thus, at most nonprejudicial, i.e., harmless error.  See 
38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Federal Circuit Court has held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

So, here, even if arguably there is any deficiency in the 
notice to the Appellant or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the Appellant, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted:  (1) based on the communications sent 
to her over the course of this appeal, and her responses, 
she clearly has actual knowledge of the evidence she is 
required to submit and needed to substantiate her claims; and 
(2) based on her contentions she is reasonably expected to 
understand from the notices what is needed.  
See Sanders v. Nicholson, 487 F.3d 881 (2007).  She has been 
represented throughout her appeal by an accredited Veteran's 
service organization, Veterans of Foreign Wars of the United 
States (VFW), which presumably is knowledgeable of the 
requirements for her to establish service connection for the 
cause of the Veteran's death and entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  Indeed, they made 
arguments in several written statements and during their oral 
testimony during the Travel Board hearing in July 2008 
directly addressing the requirements for obtaining these VA 
death benefits.

In cases involving claims for DIC benefits, including for 
cause of death, § 5103A VCAA notice must include:  (1) a 
statement of the conditions, if any, for which the Veteran 
was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).

In this case at hand, the Appellant-Widow, her 
representative, and her daughter submitted several personal 
statements, hospital records, and the death certificate 
showing actual knowledge of the evidence required to support 
her claims.  She specifically stated in her notice of 
disagreement (NOD) and substantive appeal (VA Form 9) that 
the Veteran's service-connected bilateral eye disability 
contributed to his death and that he died just some two and a 
half months prior to the 10-year rule under 38 C.F.R. § 1318.  
Moreover, the January 2007 SOC provided her a summary of the 
pertinent evidence, a citation to the pertinent laws and 
regulations, and a summary of the reasons and bases for the 
RO's decision to deny her claims.  She again offered oral 
testimony and physical evidence during her July 2008 hearing 
as a means of overcoming the requirement that the Veteran 
have been totally, i.e., 100 percent, disabled for the 10 
years immediately preceding his death to receive § 1318 DIC.  
So she obviously is well aware of this statutory requirement, 
as well as the others for obtaining VA death benefits, 
including service connection for cause of death.

As for the duty to assist, the RO obtained the veteran's 
service treatment records (STRs), service personnel records 
(SPRs), as well as his VA and private treatment records.  The 
Appellant has submitted hospital records and a copy of the 
certificate of death.  There is no indication of additional 
evidence that needs to be obtained.  VA has done everything 
reasonably possible to assist her with her claims for 
benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).

VA has not obtained a medical opinion concerning the claims 
for death benefits.  In DeLaRosa v. Peake, 515 F.3d 1319, 
1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 
U.S.C. § 5103A(a) does not always require the Secretary of VA 
to assist the claimant in obtaining a medical opinion or 
examination for a DIC claim, but it does require VA to assist 
a claimant in obtaining such whenever it is necessary to 
substantiate the DIC claim.  The Federal Circuit Court added 
that there was no duty to provide a VA opinion in a DIC claim 
under 38 U.S.C.A. § 5103A(d) since this provision is 
explicitly limited to claims for disability compensation 
(service connection), which is defined as a monthly payment 
made by VA to a Veteran, and therefore does not pertain to a 
DIC claim.  Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. 
Cir. 2008) (holding that in the context of a DIC claim, 
VA must also consider that 38 U.S.C. § 5103A(a) only excuses 
VA from making reasonable efforts to provide an examination 
when no reasonable possibility exists that such assistance 
would aid in substantiating the claim).



In this case at hand, there is no medical evidence of record 
in any way suggesting or implying that the Veteran's service-
connected bilateral eye disability caused or contributed to 
his death or to the conditions that caused his death listed 
on his death certificate.  Instead, the Appellant and the 
several others who have submitted statements on her behalf 
are arguing primarily that the Veteran's bilateral 
eye disability had rendered him blind prior to 1995 (in 
particular, prior to September 29, 1995), such that he should 
be considered to have been 100-percent disabled prior to that 
date so as to meet the threshold minimum 10-year requirement 
of total disability during the 10 years immediately preceding 
his death.  And as support for this proposition, she has 
submitted a July 2008 letter from a physician, G.Z., M.D., 
indicating he had reviewed the Veteran's medical records and 
found evidence of blindness prior to 1995.  But as will be 
explained, absent certain very limited exceptions, § 1318 DIC 
is not available for a claim, as here, predicated on the 
notion of "hypothetical entitlement."  So despite the 
physician's statement to the contrary, the fact remains that 
the Veteran was not rated totally (meaning 100-percent) 
disabled for the 10 years immediately preceding his death, 
and this is a factual, not medical, determination based on 
the evidence of record at the time of his death - not, as 
here, with the benefit of additional evidence obtained nearly 
3 years later, long after the fact.  And to the extent the 
Appellant, her daughter, and the others have made this same 
argument, including during their hearing, of blindness and 
resulting total disability for more than 10 years prior to 
the Veteran's death, their lay statements are not sufficient 
to warrant obtaining a VA medical opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).

Therefore, inasmuch as there is no possibility that a medical 
opinion on this issue, even if obtained, would assist the 
Appellant in substantiating her claims, an opinion is not 
needed to fairly decide her claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  Thus, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.



II.  Whether the Appellant-Widow is Entitled to Service 
Connection for the Cause of the Veteran's Death

During her Travel Board hearing in July 2008, the Appellant 
maintained that the Veteran's traumatic eye injury during 
service contributed to his diabetes, which in turn eventually 
resulted in his death.  She said his inability to see because 
of the blindness from his service-connected bilateral eye 
disability could have contributed to the worsening of his 
ultimately terminal diabetes.  Unfortunately, 
the preponderance of the evidence is against her claim, so it 
must be denied.

Governing Laws and Regulations for Service Connection for 
Cause of Death

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310 (West 2007); 38 
C.F.R. § 3.5(a) (2008); see 38 U.S.C.A. Chapter 11.  
Generally, a Veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 
3.303(a).

Diabetes mellitus, coronary artery disease and hypertension 
are chronic conditions, per se, and therefore will be 
presumed to have been incurred in service if it is shown they 
initially manifested to a compensable degree of at least 10-
percent disabling within one year after service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by use of 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).



Service connection is also permissible on a secondary basis 
for disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition.  
38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 
439, 448 (1995)

VA considers the Veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  38 C.F.R. § 3.312(c).

There are primary causes of death that, by their very nature, 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was, itself, of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  In such cases, 
there must be medical evidence relating the current condition 
to the period of service.  Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).



Analysis

The Veteran died on July [redacted], 2005.  The death certificate 
lists the causes of his death as diabetes mellitus, coronary 
artery disease (CAD) and hypertension.  None of these fatal 
conditions were service connected at the time of his death, 
nor is there any probative evidence suggesting they were in 
any way related to his military service.  At the time of his 
death, he had established service connection for a bilateral 
eye disability.  He had a field vision defect of both eyes, 
rated as 
100-percent disabling effectively since September 29, 1995.  
In addition, he was receiving SMC under 38 U.S.C.A. § 1114(m) 
and 38 C.F.R. § 3.350(c), also effectively since September 
29, 1995, on account of blindness in both eyes rendering him 
so helpless as to have needed the aid and attendance of 
another person.

But his totally disabling service-connected disability 
notwithstanding, there is no competent evidence of record 
indicating or even suggesting these disorders were a 
principal or contributory cause of his death.  38 C.F.R. § 
3.312(a).  That is, the Board finds no competent evidence of 
a correlation between the conditions that caused his death 
and his military service - including by way of his service-
connected bilateral eye disability.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  His 
death certificate does not mention his service-connected 
bilateral eye disability as either a principal or 
contributory cause of his death.  There also is no other 
medical evidence in the claims file suggesting that his 
service-connected bilateral eye disability either caused or 
contributed substantially or materially to his death.  There 
are only the Appellant-Widow's unsubstantiated lay 
allegations of such a connection between his death and his 


service in the military, and similar claims of other 
laypersons who have submitted supporting statements on the 
Appellant's behalf.  But as lay persons, the Appellant and 
the others do not have the necessary medical training and/or 
expertise to give a probative opinion on the determinative 
issue of causation.  38 C.F.R. § 3.159(a)(2); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

Dr. G.Z.'s July 2008 letter does not address this 
determinative issue of causation, only his belief that the 
Veteran was totally disabled from his service-connected 
blindness for the 10 years immediately preceding his death - 
which is more relevant to the claim for § 1318 DIC.  The 
Board has also reviewed and considered the report of an 
October 1997 VA compensation examination indicating the 
Veteran had received diagnoses of diabetes mellitus and 
hypertension 20 years earlier, meaning in 1977 or thereabouts 
(some 23 years after his military service ended in 1954).  
This huge amount of time from the end of his service until 
the initial diagnosis of these conditions, while not 
altogether dispositive of the claim, is nonetheless probative 
evidence against the claim that he had these conditions while 
in service or within the one-year presumptive period 
following his discharge.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  Moreover, aside from this, the 
examination expressly noted that his diabetes mellitus had no 
relationship to his military service.



The evidence also does not show that the Veteran's service-
connected bilateral eye disability contributed substantially 
or materially, combined, aided, or lent assistance to his 
death. 38 C.F.R. § 3.312(c).  It is not sufficient to show 
this disability casually shared in producing death, but 
rather, it must be shown there was a causal connection.  38 
C.F.R. § 3.312(c)(1).

Going back to the actual causes of death listed on his death 
certificate - specifically, diabetes mellitus, CAD and 
hypertension, there is no evidence of a relationship between 
these terminal conditions and his military service in the 
early-to-mid 1950s.  38 C.F.R. § 3.303; Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
His STRs are completely unremarkale for any relevant 
complaint, treatment, or diagnosis of these conditions.  This 
includes his military separation examination in December 
1953, which noted that his blood pressure was 128/66, so 
within normal limits, and that his heart was normal too.  
This is probative evidence against the claim of death due to 
disease or injury incurred or aggravated in service.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).  In fact, as already 
pointed out, the post-service medical evidence shows the 
Veteran was not initially diagnosed with any of these 
ultimately fatal conditions until decades after his discharge 
from service, which the U. S. Court of Appeals for the 
Federal Circuit has determined is also probative evidence 
against the claim given such a lengthy lapse of time between 
service and the initial manifestation and diagnosis of these 
conditions.  See again Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Therefore, service connection for these 
terminal conditions may not be established based on 
chronicity in service or continuity of symptomatology after 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-
97.



In any event, the Appellant-Widow is not contending, and the 
evidence does not otherwise establish, that the causes of 
death listed on the death certificate began during the 
Veteran's time in service many years ago.  So even she is not 
directly or presumptively linking these conditions to his 
military service and, for the reasons and bases mentioned, 
also has not otherwise established the required linkage by 
connecting his service-connected bilateral eye disability to 
his death - either as a direct cause or as a substantial and 
material contributing factor.

The Board emphasizes that, although the Appellant is 
competent even as a lay person to report her personal 
observations of the Veteran's medical symptoms and associated 
discomfort before his death, she is not competent to render 
an etiological opinion as to the medical cause(s) of his 
death, absent evidence showing she has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
Veteran's death, so there is no reasonable doubt to resolve 
in the Appellant's favor, and her claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Whether the Appellant is Entitled to DIC under the 
provisions of 38 U.S.C.A. § 1318

Governing Laws and Regulations

If the Veteran's death is determined not to be service 
connected, as is the case here, pursuant to 38 U.S.C.A. § 
1318, entitlement to DIC may be established in the same 
manner as if the Veteran's death were service connected where 
it is shown that the death was not the result of willful 
misconduct, and the Veteran (1) was continuously rated 
totally disabled for the 10 years immediately preceding 
death, (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or 
(3) was a former POW who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318 (West 2007); 38 C.F.R. § 3.22(a) 
(effective Jan. 21, 2000).  The total rating may be schedular 
or may be a total disability rating based on unemployability 
(TDIU).  38 C.F.R. § 3.22(c).

Even if the Veteran was not actually receiving total 
disability compensation per the above circumstances, the 
Appellant still may have been "entitled to receive" 
total disability compensation by way of one of the eight 
possible exceptions listed under 38 C.F.R. § 3.22(b).

The term "entitled to receive" can mean that the Veteran 
filed a claim for disability compensation during his lifetime 
and one of the following two circumstances is met:  (1) the 
Veteran would have received total disability compensation at 
the time of death for a service-connected disability rated 
totally disabling for the period specified in paragraph 
(a)(2) of this section but for clear and unmistakable error 
(CUE) committed by VA in a decision on a claim filed during 
the Veteran's lifetime concerning the issues of service 
connection, disability evaluation, or effective date; or (2) 
additional evidence submitted to VA before or after the 
Veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with §§ 
3.156(c) and 3.400(q)(2) of this part for the relevant period 
specified in paragraph (a)(2) of this section.  38 C.F.R. § 
3.22(b)(1) and (2).

In addition, the term "entitled to receive" can also mean 
that at the time of death, the Veteran had service-connected 
disability rated totally disabling by VA, but was not 
receiving compensation due to six more possible 
circumstances:  (1) VA was paying the compensation to the 
Veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to offset an indebtedness 
of the Veteran; (3) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (4) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (5) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (6) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22(b)(3).

In Cole v. West, 13 Vet. App. 268 (1999), the Court held that 
in cases in which the survivor seeks to establish entitlement 
to DIC under 38 U.S.C.A. § 1318 via CUE, she must provide the 
date or the approximate date of the decision or otherwise 
provide sufficient detail so as to identify the decision 
sought to be attacked, collaterally, and establish how based 
on the evidence of record and the law at the time of the 
decision, the Veteran would have been entitled to receive a 
total rating.

Previously, under the "hypothetical entitlement" approach, 
for claims for DIC benefits filed before January 21, 2000, if 
the survivor of a deceased Veteran could prove that a Veteran 
would have been entitled to receive compensation for a 100% 
disabling service-connected disability for ten years prior to 
death, then the survivor could claim DIC benefits under § 
1318, even though the deceased Veteran did not actually 
receive such compensation.  VA Gen. Coun. Prec. 68-90 (July 
18, 1990).  However, effective January 21, 2000, 38 C.F.R. § 
3.22 precluded survivors of Veterans from bringing claims for 
DIC benefits using a "hypothetical entitlement" approach for 
claims pending as of that date.  Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005).  See also 65 Fed. Reg. 3,388 (Jan. 21, 
2000).

Subsequently, applying the three-part test outlined in 
Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 
2005), the U.S. Court of Appeals for the Federal Circuit held 
that 38 C.F.R. § 3.22, barring the use of the "hypothetical 
entitlement" theory, does not have a retroactive effect and 
may be applied to claims for DIC benefits filed by survivors 
before January 21, 2000.  In essence, the amended regulation, 
38 C.F.R. § 3.22, does not have an impermissible retroactive 
effect, and may be applied in order to bar DIC claims filed 
by survivors under the "hypothetical entitlement" theory for 
claims, no matter when the claim was filed.  Rodriguez v. 
Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

Analysis

In this case at hand, at the time of his death on July [redacted], 
2005, the veteran had had a total (i.e., 100 percent) rating 
for his bilateral eye disability effectively since September 
29, 1995, and had been receiving SMC also effectively since 
that same date because of the blindness resulting from this 
service-connected disability, which in turn had rendered him 
so helpless as to have needed the aid and attendance of 
another person.

Dr. G.Z.'s July 2008 letter notwithstanding, which, as 
mentioned, was submitted some 3 years after the fact, meaning 
3 three years after the Veteran died in July 2005, the 
Veteran did not have total disability for the 10 years 
immediately preceding his death.  Instead, his 100 percent 
rating was in effect for 9 years, 9 months and 20 days, so 
just shy of this required 10-year threshold.  It follows that 
he also did not have total disability for at least five years 
from the date of his separation from service in January 1954.  
Furthermore, his SPRs do not reveal that he was a former POW, 
and there is no allegation of record that he was.  In 
addition, any potential claims based on "hypothetical 
entitlement" are now barred as matter of law per Rodriguez v. 
Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).  Thus, 
the Appellant is not entitled to § 1318 DIC unless she shows 
the Veterans was "entitled to receive" total disability 
compensation by way of one of the eight possible exceptions 
listed under 38 C.F.R. § 3.22(b).



Concerning this, however, there is no allegation by the 
Appellant or any evidence of record showing that she has met 
the criteria of one of the eight exceptions listed under 38 
C.F.R. § 3.22(b).  In this regard, there has been no 
allegation or evidence of CUE in any prior decision.  And 
even accepting that Dr. G.Z. indicated in his July 2008 
letter that, upon reviewing the Veteran's medical records, 
Dr. G.Z. found evidence of blindness prior to 1995 (meaning 
prior to September 29, 1995), so as to show total disability 
during the 10 years immediately preceding the Veteran's 
death, medical evidence like this - submitted after the 
fact, cannot be used as grounds for finding CUE in a 
previously issued decision.  A CUE claim, instead, must be 
based on the evidence and law in existence at the time of the 
decision in question, not on evidence later obtained.  See 38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  See also Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992); and 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Furthermore, mere disagreement with how the RO weighed the 
evidence in a prior decision is not tantamount to CUE.  Id.  
With further regards to CUE, the Appellant has not provided 
the date or approximate date of any prior decision that she 
is collaterally attacking or otherwise provided sufficient 
detail so as to identify the decision sought to be attacked 
collaterally and establish how, based on the evidence of 
record and the law at the time of the decision in question 
(again, not considering evidence later obtained after the 
fact), the Veteran would have been entitled to receive a 
total rating.  See Cole v. West, 13 Vet. App. 268 (1999).  
She and her representative also have not identified any other 
potential basis for granting the § 1318 DIC claim.  38 C.F.R. 
§ 3.22(b)(1).  Therefore, there is no legal basis for 
granting this claim.



In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the Appellant's claim under 
the provisions of 38 U.S.C.A. § 1318 must be denied for lack 
of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); Luallen 
v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).

The Board realizes the unfavorable outcome of this case is 
really harsh, especially since the Veteran was only a 
relatively few short weeks or months shy of having the 
required total disability rating for the 10 years immediately 
preceding his death to permit the granting of his Widow-
Appellant's § 1318 DIC claim.  But the Board is bound by the 
law made applicable to it by statute, regulations, and the 
precedential decisions of the appellate courts, and it is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been held that the authority to 
award equitable relief under § 503(a) is committed to the 
discretion of the Secretary, and that the Board is without 
jurisdiction to consider that which is solely committed to 
the Secretary's exercise of that discretion.  See McCay v. 
Brown, 9 Vet. App. 183, 189 (1996).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for § 1318 DIC also is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


